El Juez Asociado Se. Fbanoo Soto,
emitió la opinión del tribunal.
Este es nn caso en apelación sobre nna petición de injunction pendente lite qne se ha originado en la Corte de Distrito de Hnmacao. En la demanda se alegan como hechos *827esenciales para sostener el injunction y que transcribiremos de una manera concisa, los siguientes:
Que el demandado es, y el día 27 de marzo de 1914 era, dueño de la finca que queda descrita en la demanda;
Que con anterioridad al día 27 de marzo de 1914 el de-mandado babía celebrado dos contratos con la Soeieté Ano-nymé des Sucreries de Saint Jean, dueña de la Central Santa Juana, sobre- la siembra y molienda de cañas, y al mismo tiempo habían celebrado otros contratos para la refacción de dichas cañas, y que en la mencionada fecha de marzo 27, 1914, los demandantes y demandado celebraron un nuevo contrato por escritura pública, en la cual, después de des-cribir la mencionada finca del demandado, se hacen constar los siguientes extremos: que para el cultivo de la finca del demandado habían celebrado dos contratos sobre siembra y molienda de cañas, uno en 11 de abril de 1912 y otro en 17 de julio de 1912, y para atender a las siembras y mejora-miento de las cañas celebraron un contrato de refacción otor-gado en escritura pública en 11 de abril de 1912 y presentado al registro para su inscripción; que entre demandantes y • demandado se liquidó de conformidad en 17 de marzo de 1914 la cuenta corriente ascendente ¡el saldo a la suma de $15,725.55, pero haciéndose necesario adelantar más dinero al deman-dado por los demandantes, se convino aumentar el crédito refaccionario a la suma de $14,274.45, que con lá suma anterior adeudada, da un total de $30,000, por cuya suma, inte-reses convenidos y la cantidad que se señala para costas el demandado constituyó hipoteca voluntaria a favor de los de-mandantes sobre la finca ya antes referida y por el término y condiciones señalados en la demanda con las letras “a”. “c”} “d”, “e”, “f”, y “g”, y que no es necesario transcribir para los efectos del injunction que se solicita;
Que los demandantes debidamente cumplieron con todas cuantas obligaciones asumieron en virtud del mencionado con-trato, anticipando las cantidades que el demandado tenía de-*828recho a percibir y también haciéndole otros diversos antici-pos que excedieron en mucho a lo qne los demandantes es-taban obligados a anticipar bajo las condiciones del citado contrato; que los demandantes abonaron a la cuenta del de-mandado el precio de venta de los azúcares del demandado y aún con todos ‘dichos abonos, al vencerse el contrato en primero de agosto de 1917, quedó un saldo en favor de los demandantes ascendente a $18,286.46;
Que se acompaña a la demanda y se hace parte de la misma un estado, detallado de la cuenta corriente y que el saldo de dicha cuenta, como antes se ha dicho, en primero de agosto de 1917 ascendía a $18,286.46, y con intereses cal-culados de acuerdo con el mencionado contrato, dicho saldo en primero de agosto de 1921 ascendía a $26,773.22, cuya suma el demandado adeuda a los demandantes, con intereses a razón .del diez por ciento ;
Que en los primeros días de agosto de 1917, los deman-dantes y el demandado cotejaron todas y cada una de las partidas, bien de cargo o de abono, y que el demandado es-tuvo conforme con'dicha cuenta, con excepción del cálculo de intereses, si bien los demandantes alqgan que el cálculo de intereses es correcto y de acuerdo con el contrato;
Que a pesar de ser absolutamente correcta y exacta la cuenta corriente, el demandado se ha negado fraudulenta-mente a reconocer de una manera expresa su certeza;
Que el demandado no ha pagado a los demandantes el referido saldo de dicha cuenta refaccionaria ni ninguna parte del mismo, a pesar de haber sido requerido a dicho efecto;
Que los demandantes en 24 de agosto de 1917 establecie-ron ante la Corte de Distrito de Humacao demanda por el procedimiento especial de la Ley Hipotecaria para la ejecu-ción del mencionado crédito hipotecario de refacción, y que en octubre 9 de 1917 el demandado presentó una demanda ante la misma corte sobre nulidad de dicho procedimiento ejecutivo hipotecario, en cuya acción recayó sentencia a favor *829del demandado y en contra de los demandantes, en 21 de mayo de 1919, por la cual se decretó la nulidad del proce-dimiento ejecutivo hipotecario, nulas y sin ningún efecto las inscripciones por razón de dicha ejecución y se condenó ade-más a los demandantes a satisfacer al demandado en con-cepto de indemnización por daños y perjuicios la suma de $9,923, con las costas; qne en el mismo pleito sobre nuli-dad la corte inferior en 14 de septiembre de ,1921 ordenó la ejecución de dicha sentencia para qne se requiriera a los de-mandantes a entreg’ar al demandado la mencionada cantidad de $9,923 con intereses legales; y que el día 28 del mismo mes la corte amplió dicha orden ordenando que el marshal requiriera a los demandantes para que entregaran los $19,202 que fué el importe del remate de la finca hipotecada, cuyo remate tuvo lugar en el mencionado procedimiento hipote-cario, en 24 de octubre de 1917, y cuya suma fué pagada por los compradores de la finca Florencio y Jacinto Polanco, quienes entraron en la misma y se aprovecharon de sus fru-tos desde la fecha de dicho remate;
Que el demandado es completamente insolvente; que su única propiedad es la mencionada finca, que está tasada para los efectos de la contribución insular en $19,202 y cuyo valor no excede de $25,000; que la mencionada finca está afecta a una hipoteca a favor del Banco Territorial y Agrícola de Puerto Rico por un valor no menos de $5,453.70 y lá otra hipoteca a favor de Ricardo Alvarez González por $2,500; que aparte de estas deudas hipotecarias y los $26,776.22 adeu-dados por el demandado a los demandantes, dicho deman-dado también adeuda a N. Santini & Co. $7,000 y a Cipriano Manrique Gil $1,927.30;
Que dichos N. Santini & Co. y Cipriano Manrique han establecido demanda contra el demandado ante la corte inferior, en los casos numerados 7896 y 7952, y por órdenes de esta corte dictada en dichos casos se ha intentado em-bargar los $9,923 e intereses que en virtud de la mencionada *830sentencia de esta corte los demandantes lian sido condenados a pagar al demandado; qne si los demandantes fueran- obli-gados a pagar al demandado anticipadamente el montante de la referida sentencia, sin poder compensar el montante de la misma contra los $26,776.22 qne el demandado adeuda a los demandantes, estarán sin remedio alguno para recobrar del demandado dichos $26,776.22 debido al estado de insol-vencia en que se encuentra el demandado;
Que por los motivos alegados si la corte inferior permi-tiera al demandado a proceder con la ejecución de la sen-tencia dictada a su favor en 21 de mayo de 1919, habrá de causar a los demandantes pérdidas o daños de consideración, que serían irreparables, ya que los demandantes no tienen remedio alguno para suspender dicha ejecución en el mismo caso en que fue dictada ni en cualquier otro procedimiento en ley, y sí únicamente en una corte de equidad.
Como resultado de los hechos relacionados, se suplica en la demanda: primero, declarar que el demandado adeuda a los demandantes la suma de $26,776.22 con intereses a razón del diez por ciento anual desde el día primero de agosto de 1921 y ordenándole pagar a los demandantes la diferencia entre dicha suma y el montante de la sentencia dictada en el caso No. 5094, en 21 de mayo de 1919, por la suma de $9,923 más intereses legales desde la fecha de dicha sentencia y.la suma que se fije en definitiva en concepto de costas; segundo, que dicte un auto de injunction pendente lite inhi-biendo al demandado de proceder con la ejecución de la refe-rida sentencia y suspendiendo todos los procedimientos sobre ejecución de la misma basta tanto se resuelva en definitiva la cantidad que el demandado adeuda a los demandantes, y entonces en la sentencia definitiva que se dicte descontar de esta'última suma el montante de la referida sentencia y suspender en definitiva todos los procedimientos para la ejecu-ción de dicha sentencia; tercero, que se libre una orden diri-gida al demandado requiriéndole a comparecer ante la corte *831para exponer las razones por qué no debería ser inhibido en la forma solicitada; y, cuarto, que se conceda a los deman-dantes cualquier otro remedio qne la corte, como una corte de equidad, crea justo y equitativo.
La corte inferior expidió la orden para que el demandado mostrara cansas por las cuales no deba concederse la peti-ción de injumction. Celebrada la vista comparecieron las par-tes y el demandado se opuso al injumction solicitado por los fundamentos siguientes: primero, por falta de competencia de la corte para conocer del injunction en este pleito número S017, pues solamente la tiene para conocer de ella en el pleito No. 5094 sobre nulidad de procedimiento hipotecario e in-demnización de perjuicios; segundo, °por ser res judicata., pues esta misma cuestión fué levantada por las mismas par-tes demandantes contra el propio demandado en el pleito No. 5094 y la corte inferior denegó el injunction, sin que contra dicha sentencia se haya interpuesto recurso alguno; tercero, por prohibirlo expresamente el número primero del artículo 4 de la Ley sobre Injunctions, pues en este caso se trata dé suspender un procedimiento judicial en tramitación y se fundan los demandantes en que de no acordárseles se oca-sionarían perjuicios irreparables, y no en que sea necesaria para impedir una multiplicidad de procedimientos, único caso de excepción de la regla de aquel inciso; y, cuarto, por litis pendencia, por estar pendiente de resolución • en la Corte de Distrito de los Estados Unidos para Puerto Rico la misma petición de injumction que aquí se hace a la corte inferior.
En 17 de febrero de 1922 la corte inferior declaró sin lugar la petición de injumction y contra esta decisión se ha establecido el presente recurso. Las partes presentaron ale-gatos y fueron oídas en la vista de la apelación.
El apelante señala que se han cometido por la corte inferior los errores siguientes:
1. Negar el injunction pendente lite solicitado.
*8322. Resolver que los demandantes pueden tener un reme-dio adecuado, rápido y eficaz por medio de la Ley sobre Efec-tividad de Sentencias, aprobada en primero de marzo de. 1902.
3. Considerar aplicable a este caso la sección cuarta, in-ciso primero, de la Ley sobre Injunctions, aprobada en 8 de marzo de 1906; y
4. Aplicar indebidamente a este caso las resoluciones del Tribunal Supremo en los casos de Sucesión Iglesias v. Bolívar, 11 D. P. R. 571; Auffant v. Sucesión Ramos, 23 D. P. R. 416, y Ortiz v. Aguayo, 26 D. P. R. 735.
Más bien podíamos decir que la impugnación de errores designados se refiere a las rabones legales que tuvo la corte inferior para fundar su resolución. Si creemos que su reso-lución está en armonía con la ley y es justa, y las razones en que se funda son erróneas, claro es que sería inmaterial e innecesario señalar dichas razones como errores, pero esa es una premisa que no podemos tener por sentada en abso-luto como üna conclusión, y la mejor manera de ver si la resolución es justa y legal es examinar los errores señalados y si éstos son infundados, descubrir si existen otros motivos para sostener o no dicha resolución.
No seguiremos el mismo orden del apelante para discutir los errores señalados.
Empezaremos diciendo que tenemos dudas bien fundadas de que las decisiones que ha citado la corte inferior hayan sido de entera aplicación al presente caso.
El principio generalmente admitido por la jurisprudencia es que una corte no puede, mediante injunction, suspender las ejecuciones u órdenes de otra corte de igual y coordi-nada jurisdicción. Estee’s, tomo 3, pág. 5. Esta es la teoría sostenida en esas decisiones. Pero tratándose de la misma corte, el estado legal de las cosas es diferente. A este efecto, en el caso de Sucesión Iglesias v. Bolívar, supra, esta corté se expresa en los siguientes términos:
*833“Con arreglo a la jurisprudencia de California era necesario en-tablar los procedimientos de esta naturaleza en la corte que dictara la sentencia o decreto, cuya ejecución se tratara de suspender, o en la corte en que se siguieran dichos procedimientos.”
En la corte inferior están en curso los procedimientos que se tratan de suspender, y si procediera el injunction por otras razones la misma corte es la que tenía el poder jurisdiccional para decretarlo.
Se señala como otro error la indebida aplicación de la sección cuarta de la Ley sobre Injunctions, aprobada en 8 de marzo de 1906, que en su inciso primero textualmente, dice:
“Sección 4. — No podrá otorgarse un injunction:
“1. Para suspender un procedimiento judicial que se estuviere-tramitando al instituirse la acción en que se solicita el injunction,. a menos que la restricción fuere necesaria para impedir una multi-plicidad de tales procedimientos.”
El error tal como lo discute el apelante es que el pro-cedimiento judicial mencionado en el inciso transcrito de la Ley de Injunctions no comprende la ejecución de una sen-tencia.
Si lo que quiere significar el apelante es que la ejecu-ción de una sentencia puede ser suspendida mediante injunction, no temamos que hacer reparos a esa interpretación. Pero aún así, tenemos que examinar si se cumple la pre-vención de la disposición citada de que la suspensión no procede a menos que la restricción fuera necesaria para im-pedir una multiplicidad de procedimientos o si es necesario que concurran otros requisitos que nos conduzcan al mismo fin. En este punto, Spelling, tomo primero, pág. 110, dice:
“Antes de la sentencia la prevención de una multiplicidad de pleitos y la existencia de reglas que impidan defensas en equidad, son los fundamentos en que de ordinario descansa la suspensión de los procedimientos legales. Antes de la sentencia el fraude, error, *834accidente y sorpresa raras veces son las bases en que descansa la solicitud para el remedio. Pero después que una acción en ley ha pasado al trámite de la sentencia, los derechos y relaciones de las partes en la misma son considerablemente alterados. El peligro de la multiplicidad de pleitos no existe más ni es importante, excepto en el solo caso de confusión o conflicto de reclamaciones de propiedad adquirida por ejecución * * m
De manera que la sección cuarta de la Ley de Injunctions, relativa a la posibilidad de la suspensión de los procedi-mientos por un injunction, ciertamente no se refiere estric-tamente o de un modo restringido a las actuaciones que que-dan terminadas con la rendición, de la sentencia final sino también a las actuaciones después de la sentencia pero siem-pre que se alegue que se hubiera obtenido dicha sentencia mediante fraude, error, accidente o sorpresa, o que existiera la confusión o conflicto de reclamaciones de la propiedad -que estuviere en ejecución. El caso de Gregory v. Ford, ci-tado por el apelante, es una confirmación de la doctrina que acabamos de enunciar. En este caso se declara “que las cortes de chancillería no intervienen sin razón con las sen-tencias dictadas en casos de ley. Es solamente para la pre-vención del fraude o para remediar perjuicios sustanciales o crasas injusticias.” No obstante, la demanda no hace ale-gaciones que nos obligaran a examinar el caso bajo el aspecto que se acaba de tratar. No se alega fraude, equivocación, accidente o sorpresa, mediante cuyos medios el demandado obtuviera la sentencia que declaró la nulidad del procedi-miento hipotecario y la condena del demandante a pagar al demandado la suma de $9,923 y costas. El hecho mismo que la Ley de Injunctions aprobada en 1906 adoptó aquella parte de los principios de equidad vigentes en los Estados Unidos en materia de injunction hace que interpretemos la sección cuarta de la Ley de Injunctions citada en consonancia con la doctrina que hemos referido.
El último error designado por el apelante es que la corte *835erró al resolver que los demandantes podían tener nn re-medio adecuado, rápido y eficaz por medio de la Ley sobre Efectividad de Sentencias, aprobada en marzo primero de 1902.
Los demandantes examinan el último error bajo dos as-pectos. Uno se refiere a que la Ley sobre Efectividad de Sentencias resultaría inadecuada porque otros acreedores ban intentado embargar el crédito de $9,923 que por sentencia obtuvo el demandado, y para ello se fundan en que la ley citada no les protege en nada porque cualquier embargo que obtuvieran los demandantes tendría que ser posterior a dichos otros acreedores. Pero no nos es dable resolver nada en relación de que lo bayan intentado o becbo otros acree-dores. Estos no son parte en este caso y no podríamos hacer declaración alguna en cuanto a ellos.
El otro aspecto de la cuestión que presentan los .deman-dantes es que si el demandado ejecuta su sentencia por $9,923 sin esperar a la resolución del pleito principal en que' se solicita este injunction, dichos demandantes quedarían sin remedio para compensar su reclamación, que es % mayor, con la de $9,923 del demandado. Oreemos, sin embargo, que no es el injunction el remedio adecuado en este caso. El re-medio adecuado han podido encontrarlo .los demandantes en la Ley sobre Aseguramiento de Sentencias, aprobada en marzo 1, 1902. La sección 2 de dicha ley establece las reglas a que se ha de ajustar el aseguramiento. Algunas de esas reglas surten el mismo efecto que una orden de inju/nction y llenan la misma finalidad, y además de especificarse en sus disposiciones los casos a que son aplicables, se establece por la regla (h) una regla general que cubre los casos que no estuvieren previstos por las reglas anteriores y en donde la corte inferior tiene un poder discrecional y equitativo para adoptar las medidas procedentes para asegurar la efecti-vidad de una sentencia, caso de prosperar la acción que se ejercita.
*836Por las razones expuestas la resolución de la corte inferior debe confirmarse.

Confirmada la resolución apelada.

Jueces concurrentes:. Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.